Case 8:17-cv-00953-JVS-KES Document 212 Filed 03/01/19 Page 1 of 2 Page ID #:3892

                                                                         FILE

          Hau Dzuong (a.k.a. Andy Thanh)
          13752 Cypress street
                                                             2D1~ MAR - I PM t ~ 03
     2
          Garden Grove, CA 92843                             ~LI..E is ~{..
                                                                                   _', #~~EV
                                                                          iA~iA~AL{F.
     3                                                         C
         (714)399-5659                                          ~;~tt~~~T
     4    andyblueoceanmusic@yahoo.com,                       Bl'             ~~
         Plaintiff In Pro Se
     5

     6

     7
                             UNITED STATES DISTRICT COURT
     8
                            CENTRAL DISTRICT OF CALIFORNIA
     a
    io
         Hau Dzuong (a.k.a.Andy Thanh), an              Case No.: SACV 17-00953-
    ~~   individual; dba Blue Ocean Music, a            JVS(KESX)
    12
         California Sole Proprietor,
                     Plaintiffs,                          RE UEST FOR EXTENSION
    13
               V.                                         TO NSWER FIRST
                                                          AMENDED
    14                                                    COUNTERCLAIM.
         Oanh Tran, an individual; BH Media, a
    15   Vietnam corporation incorporated in
    16   Hanoi, Vietnam„ and DOES 1 to 10,
         inclusive,
    ~~
    18
                     Defendants

    19

    ao         I,Hau Dzuong, aka Andy Thanh,Plaintiff in this case, respectfully request

    21
         an extension oftime to file:

    22

    23
         ANSWER FIRST AMENDED COUNTERCLAIM

    24

    25
         The above-referenced document is currently due on February 28th, 2019.

    26
         This extension is necessary because:

    2~
         1. My previous Attorney just terminated on February 27th, 2019.

    28
         2. I need more time to respond answer First Amended Counterclaim.


                                                - 1 -

                                        Request For Extension
Case 8:17-cv-00953-JVS-KES Document 212 Filed 03/01/19 Page 2 of 2 Page ID #:3893




          3. In the meantime,I am looking for Attorney to handle this case that fitting in my
     z    budgets.
     3          Therefore, I politely ask that the Court grant me additiona121 days to file th
     4    document listed above.
     5

     6

         ~ ~ Dated: February 28th, 2019                  Hau Dzuong (a.k.a Andy Thanh)
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28



                                                 - 2 -

                                          Request For Extension
